1
                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
2                                                                  EASTERN DISTRICT OF WASHINGTON



3                          UNITED STATES DISTRICT COURT Nov 29, 2018
                          EASTERN DISTRICT OF WASHINGTON SEAN F. M AVOY, CLERK  C


4
     SEASIDE INLAND TRANSPORT,                   No. 2:17-CV-00143-SMJ
5
                                Plaintiff,       ORDER DENYING COASTAL’S
6                                                MOTION FOR
                    v.                           RECONSIDERATION
7
     COASTAL CARRIERS LLC; and
8    JOHN DUNARD AND NICOLE
     DUNARD, husband and wife,
9
                                Defendants.
10

11           Before the Court, without oral argument, is Defendant Coastal Carriers

12   LLC’s (“Coastal”) Motion for Reconsideration of this Court’s Issuance of a

13   Protective Order, for an Order Compelling Deposition Testimony, and Awarding

14   Fees and Costs, ECF No. 156.1 Upon being ordered to respond, Plaintiff Seaside

15   Inland Transport (“Seaside”) opposes the motion. ECF No. 162.

16           Motions for reconsideration are generally disfavored, but are appropriately

17   granted if the Court “committed clear error or the initial decision was manifestly

18   unjust.” Sch. Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). Or,

19   the Court may be “presented with newly discovered evidence” or “an intervening

20
     1
         The motion is timely. See ECF No. 101 at 8.


     ORDER DENYING COASTAL’S MOTION FOR RECONSIDERATION - 1
1    change in the controlling law.” 389 Orange St. Partners v. Arnold, 179 F.3d 656,

2    665 (9th Cir. 1999).

3          On November 7, 2018, the Court held an emergency telephonic discovery

4    dispute hearing and orally granted a protective order2 prohibiting any further

5    questions about romantic relationships between Paul Massingill, the principal of

6    Seaside, and Ms. Rogers or any other agents or employees who were not managed

7    in Seaside or Coastal’s Washington and California offices. ECF No. 155. The Court

8    further prohibited asking questions about Massingill’s alleged “inappropriate

9    conduct” during a trip to Las Vegas with employees from the Washington office.

10   Id.

11         Coastal now moves for reconsideration, notifying the Court that the very next

12   day, at Coastal’s deposition, the designated witness for Coastal (John Harrell) was

13   asked “the very same questions” about Massingill’s sexual encounters. ECF No.

14   156 at 2. Coastal notes that “it is incredible that Seaside would ask these questions

15   after convincing this Court that such questions were irrelevant and harassing.” Id.

16   at 5. It argues that “having obtained the protective order, Seaside then violated it by

17   asking questions that were subject to the protective order.” Id.

18

19
     2
       The Court ordered Seaside, the prevailing party, to file a proposed order. ECF No.
20   155. Seaside finally filed the proposed protective order on November 26, 2018, after
     the filing of this motion. ECF No. 159.


     ORDER DENYING COASTAL’S MOTION FOR RECONSIDERATION - 2
1             In response, Seaside explains that “Harrell blurted out allegations of a

2    relationship” between Massingill and Ms. Rogers when such a response was never

3    prompted. ECF No. 162 at 8. And because such information came up, Seaside notes,

4    counsel “made several foundational inquiries” as to the basis of Harrell’s

5    allegations, which Coastal’s counsel did not object to. Id. at 5.

6             Having reviewed the pleadings and the deposition transcript excerpt provided

7    to the Court, ECF No. 157-3, the Court is fully informed and finds no violations of

8    its protective order. The Court agrees with Seaside that Harrell’s responses were

9    unsolicited by Seaside’s counsel, and that Seaside then attempted to establish the

10   relevant time period and how Harrell knew such information. Id. And Coastal

11   should have counseled its own witness about the confines of the Court’s protective

12   order.

13            Thus, the Court denies the motion for reconsideration because the

14   development of events did not make its protective order “manifestly unjust,” see

15   Sch. Dist. No. 1J, 5 F.3d at 1263, and rejects Coastal’s request to expose Massingill

16   to such a line of questioning and to have Seaside pay fees and costs.

17            Accordingly, IT IS HEREBY ORDERED:

18                  Defendant Coastal’s Motion for Reconsideration of this Court’s

19                  Issuance of a Protective Order, for an Order Compelling Deposition

20                  Testimony, and Awarding Fees and Costs, ECF No. 156, is DENIED.




     ORDER DENYING COASTAL’S MOTION FOR RECONSIDERATION - 3
1          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

2    provide copies to all counsel.

3          DATED this 29th day of November 2018.

4                       _______________________________
                        SALVADOR MENDOZA, JR.
5                       United States District Judge

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DENYING COASTAL’S MOTION FOR RECONSIDERATION - 4
